[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT            FILED
                   ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                          No. 05-16127                   April 15, 2008
                      Non-Argument Calendar            THOMAS K. KAHN
                   ________________________                CLERK
                D. C. Docket No. 95-00605-CR-PAS

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                               versus

JOSE MANUEL SALDANA,
a.k.a. Emanuel Santa,
a.k.a. John Gotti,
a.k.a. Pye,
a.k.a. Popeye,
a.k.a. Jose Soto,
FRANCISCO SALDANA,
JESUS MOREJON,
QUAMIL HAYWOOD,
DAVID VELEZ,
STEVE HARRIS,

                                                    Defendants-Appellants.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                          (April 15, 2008)
Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

         Jose Saldana, Francisco Saldana, Jesus Morejon, Steven Harris, Quamil

Haywood, and David Velez, federal prisoners proceeding pro se, appeal the district

court’s denial of their motions to vacate a separation order as moot. The appellants

filed their motions in the Southern District of Florida. In these motions, the

appellants request that the district court lift a separation order so that they may be

confined in the same prison.

         As an initial matter, we must determine the statutory authority under which

the appellants were proceeding when they filed their motions in the district court.

The pleadings of pro se litigants should be liberally construed. Gomez-Diaz v.

United States, 433 F.3d 788, 791 (11th Cir. 2005). However, any leniency in the

construction of the pleadings does not allow a court to “rewrite an otherwise

deficient pleading to sustain an action.” GJR Investments, Inc. v. County of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998). Courts “must look beyond

the labels of motions filed by pro se inmates to interpret them under whatever

statute would provide relief.” Means v. Alabama, 209 F.3d 1241, 1242 (11th Cir.

2000).

         This Court has considered an attack by a federal prisoner on his place of



                                            2
confinement to be relief sought pursuant to 28 U.S.C. § 2241. Ledesma v. United

States, 445 F.2d 1323, 1323–24 (5th Cir. 1971)1 (affirming a district court

construing a 28 U.S.C. § 2255 motion that attacked the place of confinement as a

§ 2241 petition); see also Beck v. Wilkes, 589 F.2d 901, 902–04 (5th Cir. 1979)

(addressing a § 2241 petition that challenged the transfer of a federal prisoner from

a federal facility in Virginia to a federal facility in Georgia). The appellants are

challenging where they are confined. Thus, the district court should have

construed their motions as federal habeas petitions filed pursuant 28 U.S.C.

§ 2241.

       Only a court inside the district where the prisoner is confined has

jurisdiction to grant relief pursuant to a § 2241 petition. Ledesma, 445 F.2d at

1324. When the district court enters a judgment on § 2241 petition even though it

lacked jurisdiction over the prisoner, we will vacate the judgement and remand to

the district court with instructions to dismiss the petition for lack of jurisdiction.

Hajduk v. United States, 764 F.2d 795, 796 (11th Cir. 1985). If it is in the interest

of justice, the district court has the alternative of transferring the petition to the

proper district court. See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 465–67, 82 S.



       1
          In our en banc decision Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981), we adopted as binding precedent all decisions of the former Fifth Circuit handed down
prior to October 1, 1981.

                                               3
Ct. 913, 915–16 (1962) (citing 28 U.S.C. § 1406(a)).

      None of the petitioners are confined in the Southern District of Florida, so

the district court lacked jurisdiction to consider their § 2241 petitions. See

Ledesma, 445 F.2d at 1324. Accordingly, we vacate the district court’s order and

remand the case back to the district court to dismiss the motions without prejudice

or to transfer the motions to the respective district court where each appellant is

confined.

      VACATED AND REMANDED.




                                           4